Exhibit 10.11

NSTAR

Amended and Restated Change in Control Agreement

AGREEMENT, made this 15th day of February, 2007, by and between

Douglas S. Horan (“Executive”) and NSTAR (the “Company”).

WITNESSETH

WHEREAS, the Board of Trustees of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders for the Company
to agree to provide benefits under the circumstances described below to
Executive and other executives who are responsible for the policy-making
functions of the Company and/or one or more of its subsidiaries and the overall
viability of the business of the Company and its subsidiaries; and

WHEREAS, the Board recognizes that the possibility of a Change in Control of the
Company is unsettling to such executives and desires to make arrangements at
this time to help assure their continuing dedication to their duties to the
Company and its shareholders, notwithstanding any attempts by outside parties to
gain control of the Company; and

WHEREAS, the Board believes it important, should the Company receive proposals
from outside parties, to enable such executives, without being distracted by the
uncertainties of their own employment situation, to perform their regular
duties, and where appropriate to assess such proposals and advise the Board as
to the best interests of the Company and its shareholders and to take such other
action regarding such proposals as the Board determines to be appropriate; and

WHEREAS, the Board also desires to demonstrate to the executives that the
Company is concerned with their welfare and intends to provide that loyal
executives are treated fairly; and

WHEREAS, the Board wishes to assure that executives of the Company receive fair
and competitive severance benefits and receive fair severance should any of
their employment with the Company or its subsidiaries terminate in specified
circumstances following a Change in Control of the Company and to assure the
executives of other benefits upon a Change in Control.

WHEREAS, in recognition of the foregoing, the Executive and the Company wish to
enter into this Agreement, which is hereby acknowledged to supersede any and all
previous Change in Control Agreements executed between the Executive and the
Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. In the event that any individual, corporation, partnership, company, or other
entity (“Person”), which term shall include a “group” (within the meaning of
section 13(d) of the Securities Exchange Act of 1934 (the “Act”)), begins a
tender or exchange offer, circulates a proxy to the Company’s shareholders, or
takes other steps to effect a “Change in Control” (as defined in Exhibit A
attached hereto and made a part hereof), Executive agrees that he will not
voluntarily leave the employ of the Company and will render the services
contemplated in the recitals to this Agreement until such Person has terminated
the efforts to effect a Change in Control or until a Change in Control has
occurred.

2. If, within 36 months following a Change in Control (the “Post Change in
Control Period”) Executive’s employment with the Company or one of the Company’s
subsidiaries is terminated by the Company for any reason other than for “Cause”
or “Disability” (as defined in paragraph 4 below), or as a result of Executive’s
death, and Executive terminates such employment for Good Reason (as defined in
paragraph 5 below):

 

  (a) the Company will pay to Executive within 30 days of such termination of
employment a lump sum cash payment equal to the sum of (i) the Executive’s
annual base salary (“Annual Base Salary”) through the date of such termination
of employment to the extent not theretofore paid, (ii) a prorated portion of the
target award payable under the Company’s Executive Annual Incentive Compensation
Plan, or any comparable or successor plan (the “Annual Plan”) determined by
calculating the product of (A) the target bonus award payable for the fiscal
year in which the date of termination occurs under the Annual Plan, times (B) a
fraction, the numerator of which is the number of days in the current fiscal
year through the date of termination of employment, and the denominator of which
is 365, (iii) a prorated portion of the target award payable under any long-term
performance or incentive plan (the “Long-Term Plan”) for the performance period
ending on the last day of the fiscal year during which the date of termination
of employment occurs determined by calculating the product of (A) the target
award payable for such performance period and (B) a fraction, the numerator of
which is the number of days in the current performance period through the date
of termination, and the denominator of which is the actual number of days in the
performance period (provided that if any awards are expressed in shares of
common stock rather than cash, the Company will pay the cash equivalent of such
awards based on the closing price per share as reported in the Wall Street
Journal (Eastern Edition) New York Stock Exchange Composite Transactions
determined on the date prior to the date of the Change in Control or the average
per share price for the 10 trading days preceding the date of the Change in
Control (whichever is higher)) and (iv) any accrued vacation pay, in each case
to the extent not theretofore paid; and



--------------------------------------------------------------------------------

  (b) any stock, stock option or cash awards granted to the Executive by the
Company that would have become vested upon continued employment by the Executive
shall immediately vest in full notwithstanding any provision to the contrary of
such grant and shall remain exercisable until the earlier of the fifth
anniversary of such termination and the latest date on which such grant could
have been exercised; and

 

  (c) the Company will pay to Executive within 30 days of such termination of
employment a lump sum cash payment equal to three times: (A) the amount of the
Executive’s Annual Base Salary at the rate in effect immediately prior to the
date of termination or at the rate in effect immediately prior to the Change in
Control, whichever is higher, and (B) the amount of the actual bonus paid to the
Executive under the Annual Plan for the most recently completed fiscal year
ended before the Change in Control, or the target bonus payable under the Annual
Plan for the fiscal year during which the termination of employment occurs,
whichever is higher ; and

 

  (d) the Company will pay to the Executive within 30 days of such termination
of employment a lump-sum cash payment equal to the full balance standing to his
credit with the Company under any and all deferred compensation plans or
arrangements and the lump-sum actuarial equivalent of the Executive’s accrued
benefit under any supplemental retirement plan or arrangement (a “SERP”) in
which the Executive participates (the sum of the amounts described in
subsections (a) and (d) shall be hereinafter referred to as the “Accrued
Obligations”), which payments shall be in lieu of any amounts otherwise payable
to Executive under any such plans; and

 

  (e)

the Company will pay to the Executive within 30 days of such termination of
employment an amount equal to the excess of (i) the lump sum actuarial
equivalent of the accrued benefit under (a) the Company’s qualified defined
benefit pension plan (the “Pension Plan”) (utilizing actuarial assumptions no
less favorable to the Executive than those in effect under the Pension Plan
immediately prior to the date of the Change in Control), and (b) any SERP which
the Executive would receive if the Executive’s employment continued for three
years after the date of termination assuming for these purposes that all accrued
benefits are fully vested, and further assuming that the Executive’s annual
compensation for purposes of determining benefits under the Pension Plan and
SERP (“Covered Compensation”) in each of the three years is at least equal to
the higher of Executive’s annual rate of Covered Compensation for the most
recently completed fiscal year ending prior to the date of the Change in Control
or the year in which the Change in

 

-3-



--------------------------------------------------------------------------------

 

Control occurs, over (ii) the lump sum actuarial equivalent of the Executive’s
actual accrued benefit (paid or payable), if any, under the Pension Plan and the
SERP (including SERP payments made under subparagraph (d) above) as of the date
of termination; and

 

  (f) Executive, together with his dependents, will continue following such
termination of employment to participate fully at the Company’s expense in all
welfare benefit plans, programs, practices and policies, including without
limitation, life, medical, disability, dental, accidental death and travel
insurance plans, maintained or sponsored by the Company immediately prior to the
Change in Control, or receive substantially the equivalent coverage from the
Company, until the longer of the third anniversary of such termination or any
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, provided, however, that if the Executive becomes reemployed
with another employer and is eligible to receive medical or other welfare
benefits under another employer-provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
any retiree benefits pursuant to such plans, practices, programs and policies,
the Executive shall be considered to have remained employed until three years
after the date of termination and to have retired on the last day of such
period; and

 

  (g) to the extent not theretofore paid or provided for, the Company shall
within 30 days of such termination of employment pay or provide to the Executive
any other amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under any plan, program, policy, practice,
contract or agreement of the Company (“Other Benefits”); and

 

  (h) the Company will promptly reimburse Executive for any and all legal fees
and expenses (including, without limitation, stenographer fees, printing costs,
etc.) incurred to enforce the provisions of this Agreement or contesting or
disputing that the termination of his employment is for Cause or other than for
Good Reason (regardless of the outcome thereof); provided, however, that in no
event shall any amount of reimbursement be paid to the Executive later than the
fifteenth day of the third month following the year in which such legal fee or
expense was incurred.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, to the extent that any payment
or benefit provided for herein is required to be paid or vested at any earlier
date under the terms of any plan, agreement or arrangement, such plan, agreement
or arrangement shall control.

3. Death, Disability, Cause, Other Than For Good Reason.

 

  (a) Death. If the Executive’s employment shall terminate during the Post
Change in Control Period by reason of the Executive’s death, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of death.

 

  (b) Disability. If the Executive’s employment is terminated during the Post
Change in Control Period by reason of the Executive’s Disability, this Agreement
shall terminate without further obligations to the Executive other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the date of termination of employment. For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative. If the Company determines in good faith that the Disability of
the Executive has occurred during the Post Change in Control Period, it may give
the Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that, within the 30 days of such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.

 

  (c)

Cause. If the Executive’s employment shall be terminated for Cause (as defined
in Section 4 below) during the Post Change in Control Period, this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay the Executive (A) his Annual Base Salary through the date of
termination, (B) the amount of any compensation previously deferred by the
Executive, and (C) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Post
Change in Control Period, excluding a

 

-5-



--------------------------------------------------------------------------------

 

termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive other than for Accrued Obligations and the timely
payment or provisions of Other Benefits.

In either case, all Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the date of the termination of employment.

4. “Cause” means only: (a) commission of a felony or gross neglect of duty by
the Executive which is intended to result in substantial personal enrichment of
the Executive at the expense of the Company, (b) conviction of a crime involving
moral turpitude, or (c) willful failure by the Executive of his duties to the
Company which failure is deliberate on the Executive’s part, results in material
injury to the Company, and continues for more than 30 days after written notice
given to the Executive pursuant to a two-thirds vote of all of the members of
the Board at a meeting called and held for such purpose (after reasonable notice
to Executive) and at which meeting the Executive and his counsel were given an
opportunity to be heard, such vote to set forth in reasonable detail the nature
of the failure. For purposes of this definition of Cause, no act or omission
shall be considered to have been “willful” unless it was not in good faith and
the Executive had knowledge at the time that the act or omission was not in the
best interest of the Company. Any act, or failure to act, based on authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or another senior officer of the
Company or based on the advice of counsel of the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interest of the Company.

5. Executive shall be deemed to have voluntarily terminated his employment for
Good Reason if the Executive leaves the employ of the Company for any reason
following:

 

  (a) The assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to the
Change in Control; or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; or

 

  (b)

Any reduction in the Executive’s rate of Annual Base Salary for any fiscal year
to less than 100% of the rate of Annual Base Salary paid to him in the completed
fiscal year immediately preceding the Change in Control, or reduction in
Executive’s total cash and stock compensation opportunities, including salary
and incentives, for any fiscal year to less than 100% of the total cash and
stock compensation opportunities made available to him in the completed fiscal
year immediately preceding the Change in Control (for this purpose, such
opportunities shall be deemed reduced if the

 

-6-



--------------------------------------------------------------------------------

 

objective standards by which the Executive’s incentive compensation measured
become more stringent or the amount of such compensation is materially reduced
on a discretionary basis from the amount that would be payable solely by
reference to the objective standards); or

 

  (c) Failure of the Company to continue in effect any retirement, life,
medical, dental, disability, accidental death or travel insurance plan, in which
Executive was participating immediately prior to the Change in Control unless
the Company provides Executive with a plan or plans that provide substantially
similar benefits, or the taking of any action by the Company that would
adversely effect Executive’s participation in or materially reduce Executive’s
benefits under any of such plans or deprive Executive of any material fringe
benefit enjoyed by Executive immediately prior to the Change in Control other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive; or

 

  (d) The Company requires Executive to be based at any office or location
outside the Greater Boston Metropolitan Area or the Company requires the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the date of Change in Control; or

 

  (e) Any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

  (f) Any failure by the Company to comply with and satisfy Section 9 of this
Agreement.

For purposes of this Section 5, any good faith determination of Good Reason made
by the Executive shall be conclusive.

6. Notwithstanding any provision of this Agreement to the contrary, if at the
time of the Executive’s termination of employment with the Company or one of the
Company’s subsidiaries, the Executive is a specified employee as hereinafter
defined, any and all amounts payable under this Agreement in connection with
such termination from employment that constitute deferred compensation subject
to section 409A of the Code, as determined by the Company in its sole
discretion, shall be made or commence on the first day of the seventh month
following the Executive’s termination of employment. For purposes of the
preceding sentence, the term “specified employee” shall mean an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of section 409A of the Code.

7. If any payment or benefit received by Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 7) would be

 

-7-



--------------------------------------------------------------------------------

subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), or any interest or penalties are incurred by
the Executive with respect to such excise tax), the Company will pay to
Executive an additional amount in cash (the “Additional Amount”) equal to the
amount necessary to cause the aggregate payments and benefits received by
Executive, including such Additional Amount (net of all federal, state, and
local income taxes and all taxes payable as a result of the application of
Sections 280G and 4999 of the Code and including any interest and penalties with
respect to such taxes) to be equal to the aggregate payments and benefits
Executive would have received, excluding such Additional Amount (net of all
federal, state and local income taxes) as if Sections 280G and 4999 of the Code
(and any successor provisions thereto) had not been enacted into law.

Following the termination of Executive’s employment, Executive may submit to the
Company a written opinion (the “Opinion”) of a nationally recognized accounting
firm, employment consulting firm, or law firm selected by Executive setting
forth a statement and a calculation of the Additional Amount. The determination
of such firm concerning the extent of the Additional Amount (which determination
need not be free from doubt), shall be final and binding on both Executive and
the Company. The Company will pay to Executive the Additional Amount not later
than 10 days after such firm has rendered the Opinion. The Company agrees to pay
the fees and expenses of such firm in preparing and rendering the Opinion.

If, following the payment to Executive of the Additional Amount, Executive’s
liability for the excise tax imposed by Section 4999 of the Code on the payments
and benefits received by Executive is finally determined (at such time as the
Internal Revenue Service is unable to make any further adjustment to the amount
of such liability) to be less than the amount thereof set forth in the Opinion,
Executive shall reimburse the Company, without interest, in an amount equal to
the amount by which the Additional Amount should be reduced to reflect such
decrease in the actual excise tax liability. The calculation of such
reimbursement shall be made by a nationally recognized accounting firm, an
employment consulting firm, or a law firm selected by Executive, whose
determination shall be binding on Executive and the Company and whose fees and
expenses therefore shall be paid by the Company.

8. In the case of any dispute under this Agreement, Executive may initiate
binding arbitration in Boston, Massachusetts, before the American Arbitration
Association by serving a notice to arbitrate upon the Company or, at Executive’s
election, institute judicial proceedings, in either case within 90 days of the
effective date of his termination or, if later, his receipt of notice of
termination, or such longer period as may be reasonably necessary for Executive
to take such action if illness or incapacity should impair his taking such
action within the 90-day period. The Company shall not have the right to
initiate binding arbitration, and agrees that upon the initiation of binding
arbitration by Executive pursuant to this paragraph 8 the Company shall cause to
be dismissed any judicial proceedings it has brought against Executive relating
to this Agreement. The Company authorizes Executive from time to time to retain
counsel of his choice to represent Executive in connection with any and all
actions, proceedings, and/or arbitration, whether by

 

-8-



--------------------------------------------------------------------------------

or against the Company or any trustee, officer, shareholder, or other person
affiliated with the Company, which may affect Executive’s rights under this
Agreement. The Company agrees (i) to pay the fees and expenses of such counsel,
(ii) to pay the cost of such arbitration and/or judicial proceeding, and
(iii) to pay interest to Executive on all amounts owed to Executive under this
Agreement during any period of time that such amounts are withheld pending
arbitration and/or judicial proceedings. Such interest will be at the prime rate
for corporate loans by the nation’s largest banks as published from time to time
under “Money Rates” in the Wall Street Journal, Eastern Edition.

In addition, notwithstanding any existing prior attorney-client relationship
between the Company and counsel retained by Executive, the Company irrevocably
consents to Executive entering into an attorney-client relationship with such
counsel and agrees that a confidential relationship shall exist between
Executive and such counsel.

9. If the Company is at any time before or after a Change in Control merged or
consolidated into or with any other corporation or other entity (whether or not
the Company is the surviving entity), or if substantially all of the assets
thereof are transferred to another corporation or other entity, the provisions
of this Agreement will be binding upon and inure to the benefit of the
corporation or other entity resulting from such merger or consolidation or the
acquirer of such assets (the “Successor Entity”), and this paragraph 9 will
apply in the event of any subsequent merger or consolidation or transfer of
assets. The Company will require any such Successor Entity to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such transaction had taken
place. As used in this Agreement, Company shall mean the Company as hereinbefore
defined and any Successor Entity which assumes and agrees to perform this
Agreement by operation of law or otherwise.

In the event of any merger, consolidation, or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit
Executive’s right to or privilege of participation in any stock option or
purchase plan or any bonus, profit sharing, pension, group insurance,
hospitalization, or other incentive or benefit plan or arrangement which may be
or become applicable to executives of the corporation resulting from such merger
or consolidation or the corporation acquiring such assets of the Company.

In the event of any merger, consolidation, or sale of assets described above,
references to the Company in this Agreement shall unless the context suggests
otherwise be deemed to include the entity resulting from such merger or
consolidation or the acquirer of such assets of the Company.

10. Any termination by the Company for Cause, or by the Executive for Good
Reason, shall be communicated by Notice of Termination to the other party hereto
given in accordance with the last paragraph of Section 15 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this

 

-9-



--------------------------------------------------------------------------------

Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be, (ii) if the Executive’s employment is terminated by the Company other
than for Cause or Disability, the date on which the Company notifies the
Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the effective date of the Disability, as the case may be.

11. All payments required to be made by the Company hereunder to Executive or
his dependents, beneficiaries, or estate will be subject to the withholding of
such amounts relating to tax and/or other payroll deductions as may be required
by law.

12 There shall be no requirement on the part of the Executive to seek other
employment or otherwise mitigate damages in order to be entitled to the full
amount of any payments and benefits to which Executive is entitled under this
Agreement, and the amount of such payments and benefits shall not be reduced by
any compensation or benefits received by Executive from other employment.

13. Nothing contained in this Agreement shall be construed as a contract of
employment between the Company and the Executive, or as a right of the Executive
to continue in the employ of the Company, or as a limitation of the right of the
Company to discharge the Executive with or without Cause; provided that the
Executive shall have the right to receive upon termination of his employment the
payments and benefits provided in this Agreement and shall not be deemed to have
waived any rights he may have either at law or in equity in respect of such
discharge.

14. No amendment, change, or modification of this Agreement may be made except
in writing, signed by both parties.

15. This Agreement shall terminate on the third anniversary of the date hereof,
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (each such date hereinafter referred
to as a “Renewal

 

-10-



--------------------------------------------------------------------------------

Date”), unless previously terminated, the term of this Agreement shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least sixty days prior to the Renewal Date the Company shall give
notice to the Executive that the term of this Agreement shall not be so
extended. This Agreement shall not apply to a Change in Control which takes
place after the termination of this Agreement.

Payments made by the Company pursuant to this Agreement shall be in lieu of
severance payments, if any, which might otherwise be available to Executive
under any severance plan, policy, program or arrangement generally applicable to
the employees of the Company. If for any reason Executive receives severance
payments (other than under this Agreement) upon the termination of his
employment with the Company, the amount of such payments shall be deducted from
the amount paid under this Agreement. The purpose of this provision is solely to
avert a duplication of benefits; neither this provision nor the provisions of
any other agreement shall be interpreted to reduce the amount payable to
Executive below the amount that would otherwise have been payable under this
Agreement.

The provisions of this Agreement shall be binding upon and shall inure to the
benefit of Executive, his executors, administrators, legal representatives, and
assigns, and the Company and its successors. In addition, this Agreement
supersedes any and all previous Change in Control Agreements executed between
the Executive and the Company.

The validity, interpretation and effect of this Agreement shall be governed by
the laws of The Commonwealth of Massachusetts. Any ambiguities in this Agreement
shall be construed in favor of the Executive.

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

-11-



--------------------------------------------------------------------------------

The Company shall have no right of set-off or counterclaims, in respect of any
claim, debt, or obligation, against any payments to Executive, his dependents,
beneficiaries, or estate provided for in this Agreement.

No right or interest to or in any payments shall be assignable by the Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiaries so
designated to receive any such amount, or if no beneficiary has been so
designated, the legal representative of the Executive’s estate.

No right, benefit, or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt, or obligation, or to execution,
attachment, levy, or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void, and of no effect.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    Douglas S. Horan    171 Asbury Street    Hamilton, MA
01982 If to the Company:    NSTAR    800 Boylston Street    Boston, MA 02199   
Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

The name “NSTAR” means the trustee or trustees for the time being (as trustee or
trustees but not personally) under a Declaration of Trust dated April 20, 1999,
as amended from time to time, which is hereby referred to, and a copy of which,
as amended, has been filed with the Secretary of State of The Commonwealth of
Massachusetts. Any obligation, agreement, or liability made, entered into, or
incurred by or on behalf of NSTAR binds only its trust estate, and no
shareholder, director, trustee, officer or agent thereof assumes or shall be
held to any liability therefor.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NSTAR and Executive have each caused this Agreement to be
duly executed and delivered as of the date set forth above.

 

NSTAR By:  

/S/ Douglas Horan

Name:   Title:   SVP, Strategy, Law & Policy, Secretary and General Counsel  

/S/ Thomas J. May

  Thomas J. May   Chairman and Chief Executive Officer

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

Change in Control. For the purposes of this Agreement, a “Change in Control”
shall mean:

 

  (a) The acquisition by any Person of ultimate beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding common shares (or shares of common stock) of
Parent (the “Outstanding Parent Common Shares”) or (ii) the combined voting
power of the then outstanding voting securities of the Parent entitled to vote
generally in the election of trustees (or directors) (the “Outstanding Parent
Voting Securities”); provided, however, that for purposes of this subsection
(a), the following acquisitions shall not constitute a Change in Control:
(i) any acquisition directly from the Parent, (ii) any acquisition by the Parent
or any affiliate of Parent, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Parent, the Company or any
affiliate of Parent or (iv) any acquisition by any Person pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Exhibit A; or

 

  (b) Individuals who, as of the date hereof, constitute the Board of Trustees
of the Parent (the “Incumbent Board”) cease for any reason to constitute at
least a majority of such board; provided, however, that any individual becoming
a trustee (or director) subsequent to the date hereof whose election, or
nomination for election by the Parent’s shareholders, was approved by a vote of
at least a majority of the trustees (or directors) then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees (or
directors) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than such board; or

 

  (c)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Parent (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Parent Common Shares and
Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination more than 50% of, respectively, the then outstanding common
shares (or shares of common stock) and the combined voting power of the

 

-14-



--------------------------------------------------------------------------------

 

then outstanding voting securities entitled to vote generally in the election of
trustees (or directors), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Common Shares and Outstanding Parent
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Parent or the Company or such entity resulting from such
Business Combination) ultimately beneficially owns, directly or indirectly, 30%
of more of, respectively, the then outstanding common shares or shares of common
stock of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of trustees (or board of
directors) of the entity resulting from such Business Combination were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board of Trustees of the Parent, providing for such
Business Combination; or

 

  (d) Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

For purposes of this Appendix A, the term “Parent” shall mean NSTAR, or, if any
entity shall own, directly or indirectly through one or more subsidiaries, more
than 50% of the outstanding common shares of NSTAR, such entity.

 

-15-